Citation Nr: 0825594	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for anorexia nervosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1989.  She has additional service in the U.S. Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a Travel Board hearing in connection 
with the current claims.  The Travel Board hearing was 
subsequently scheduled and held in May 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression, and anorexia nervosa.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The Board notes that complete service medical records (SMRs) 
for the veteran, compiled during both the veteran's active 
duty and the veteran's subsequent reserve duty, have not 
associated with the claims file.  Attempts have been made to 
obtain the veteran's SMRs from the Records Management Center 
(RMC) and the Air Reserve Personnel Center (ARPC).  However, 
requests have not been made to the veteran's individual 
reserve units, which included the 33rd Medical Service 
Squadron and the 3750th Security Police Squadron at Sheppard 
Air Force Base, Texas.  Accordingly, the case must be 
remanded for attempts to be made to obtain the veteran's SMRs 
from the veteran's individual reserve units.  38 C.F.R. 
§ 3.159(c)(2) (2007).

The veteran testified at her hearing before the Board in May 
2008 that she observed a car accident at McGuire Air Force 
Base sometime in April 1989 to June 1989 during which one the 
involved drivers was injured.  She reported that she came to 
the aid of this injured driver and was traumatized by the 
event.  The Board notes that no attempts to verify this 
stressor have been made.

Accordingly, an attempt should be made to obtain more details 
from the veteran regarding her reported stressors, to include 
the date within two months period, the name(s) of the 
person(s) injured, and location, and then attempt to verify 
the veteran's reported stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the 33rd Medical Service 
Squadron and the 3750th Security Police 
Squadron at Sheppard Air Force Base, 
Texas, to request the veteran's complete 
service medical records.  

2.  The veteran should be contacted and 
requested to provide specific information 
regarding her claimed stressors, 
specifically, the reported car accident 
at the gate of McGuire Air Force Base in 
Burlington County, New Jersey, that 
resulted in personal injury to one of the 
drivers.  The veteran should include the 
unit she was assigned to, where her unit 
was serving at the time of the alleged 
stressors, the names of service members 
who were injured or killed, and the date 
to as specific a date as possible but no 
more than a two month period.

3.  The RO should then prepare a request 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), or other 
appropriate agency, citing to the 
veteran's claimed unit, events at that 
unit, and dates.  The JSRRC should be 
asked to provide documentation, if 
available, regarding the claimed 
stressors and in particular, the 
veteran's report of a car accident at 
McGuire Air Force Base in Burlington 
County, New Jersey, in April 1989 to June 
1989, which involved her providing 
assistance to an injured motorist.  An 
accident report should be associated with 
the claims folder, if available.  

4.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





